EXHIBIT 10.2

RAYONIER INCENTIVE STOCK PLAN
1.
Purpose

The purpose of the Rayonier Incentive Stock Plan is to attract and retain highly
qualified employees and directors and to motivate and reward performance that
will lead to sustained increases in shareholder value. The Plan furthers
opportunities for share ownership by our employees in order to increase their
proprietary interest in Rayonier and, as a result, their interest in our
long-term success and their commitment to creating shareholder value.
2.
Definitions

When used herein, the following terms shall have the indicated meaning:
“Act” means the Securities Exchange Act of 1934.
“Award” means an award granted to any Key Employee in accordance with the
provisions of the Plan in the form of Options, Rights, Performance Shares,
Restricted Stock or any combination of the foregoing.
“Award Agreement” means the written agreement or document, including electronic
communication, evidencing each Award granted to a Key Employee under the Plan.
“Beneficiary” means the estate of a Key Employee or such other beneficiary or
beneficiaries lawfully designated pursuant to Section 10 to receive the amount,
if any, payable under the Plan upon the death of a Key Employee.
“Board” means the Board of Directors of the Company.
“Change in Control” has the meaning set forth in Section 9(g).
“Code” means the Internal Revenue Code of 1986, as now in effect or as hereafter
amended. (All citations to sections of the Code are to such sections as they may
from time to time be amended or renumbered.)
“Committee” means the Compensation and Management Development Committee of the
Board or such other committee as may be designated by the Board to administer
the Plan.
“Company” means Rayonier Inc. and its successors and assigns.
“Effective Date” has the meaning set forth in Section 17.
“Fair Market Value”, unless otherwise indicated in the provisions of this Plan,
means, as of any date, the closing price for one share of Stock on the New York
Stock Exchange for the most recently completed trading day or, if no sales of
Stock have taken place on such date, the closing price on the most recent date
on which selling prices were quoted, the determination to be made in the
discretion of the Committee.
“GAAP” means U.S. Generally Accepted Accounting Principles.
“Incentive Stock Option” means a stock option qualified under Section 422 of the
Code.
“Key Employee” means an employee (including any officer or director who is also
an employee) of any Participating Company whose responsibilities and decisions,
in the judgment of the Committee, directly affect the performance of the Company
and its subsidiaries. References to the term “Key Employees” shall be read to
include “Non-employee Directors” in the application of Sections 3, 5, 7, 8, and
9 through 16 of the Plan as the context may require in relationship to Awards to
Non-employee Directors hereunder. Except as otherwise may be determined by the
Board, a Non-employee Director’s ceasing to be a director of the Company shall
be treated in the same manner as a voluntary termination of employment by a Key
Employee on such date.



--------------------------------------------------------------------------------



“Limited Stock Appreciation Right” means a stock appreciation right that shall
become exercisable automatically upon the occurrence of a Change in Control as
described in Section 9 of the Plan.
“Non-employee Director” means a member of the Board who is not otherwise an
employee of the Company.
“Option” means an Incentive Stock Option or a non-qualified stock option awarded
under Section 5 of the Plan.
“Original Plans” means the 2004 Rayonier Incentive Stock and Management Bonus
Plan, as subsequently amended and restated prior to the Effective Date.
“Participating Company” means the Company or any subsidiary or other affiliate
of the Company; provided, however, for Incentive Stock Options only,
“Participating Company” means the Company or any corporation that at the time
such Option is granted qualifies as a “subsidiary” of the Company under
Section 424(f) of the Code.
“Performance Goals” means or may be expressed in terms of any, but not limited
to, of the following business criteria: (i) net income, (ii) earnings per share,
(iii) operating income, (iv) operating cash flow, (v) cash available for
distribution, (vi) earnings before income taxes and depreciation, (vii) earnings
before interest, taxes, depreciation and amortization, (viii) operating margins
(ix) reductions in operating expenses, (x) sales or return on sales, (xi) total
stockholder return (xii) return on equity, (xiii) return on total capital,
(xiv) return on invested capital, (xv) return on assets, (xvi) economic value
added, (xvii) cost reductions and savings, (xviii) increase in surplus,
(xix) productivity improvements, and (xx) an executive’s attainment of personal
objectives with respect to any of the foregoing criteria or other criteria such
as growth and profitability, customer satisfaction, leadership effectiveness,
business development, negotiating transactions and sales or developing long term
business goals. A Performance Goal may be measured over a Performance Period on
a periodic, annual, cumulative or average basis and may be established on a
corporate-wide basis or established with respect to one or more operating units,
divisions, subsidiaries, acquired businesses, minority investments, partnerships
or joint ventures. Unless otherwise determined by the Committee, the Performance
Goals will be determined using GAAP consistently applied during a Performance
Period by no later than the earlier of the date that is ninety days after the
commencement of the Performance Period or the day prior to the date on which
twenty-five percent of the Performance Period has elapsed.
“Performance Objective” means the level or levels of performance required to be
attained with respect to specified Performance Goals in order that a Key
Employee shall become entitled to specified rights in connection with a
Performance Share. The level or levels of performance specified with respect to
a Performance Goal may be established in absolute terms, as objectives relative
to performance in prior periods, as an objective compared to the performance of
one or more peer companies or an index covering multiple companies, or otherwise
as the Committee may determine.
“Performance Period” means the calendar year, or such other shorter or longer
period designated by the Committee, during which performance will be measured in
order to determine a Key Employee’s entitlement to receive payment of a
Performance Share.
“Performance Share” means a performance share awarded under Section 6 of the
Plan.
“Plan” means this Rayonier Incentive Stock Plan, which amends and restates the
Original Plans, as the same may be further amended, administered or interpreted
from time to time.
“Plan Year” means the calendar year.
“Retirement” means an employee’s separation from service having met the age and
service requirements that would have resulted in the employee’s being eligible
to receive immediate retirement benefits under a Participating Company qualified
defined benefit pension plan, but without regard to whether or not such employee
participates in such pension plan.



--------------------------------------------------------------------------------



“Restricted Stock” means Stock awarded under Section 7 of the Plan subject to
such restrictions as the Committee deems appropriate or desirable. ”Restricted
Stock Unit” has the meaning set forth in Section 6 of the Plan.
“Retirement Plan” means the Retirement Plan for Salaried Employees of Rayonier
Inc., as amended effective July 18, 1997, and as the same may be thereafter
amended from time to time prior to the occurrence of a Change in Control.
“Right” means a stock appreciation right awarded in connection with an option
under Section 5 of the Plan.
“Share Limit” has the meaning set forth in Section 3.
“Shareholder Approval” shall mean approval of holders of a majority of the
shares of Stock represented and voting in person or by proxy at an annual or
special meeting of shareholders of the Company where a quorum is present.
“Stock” means the common shares of the Company.
“Total Disability” means the complete and permanent inability of a Key Employee
to perform all of his or her duties under the terms of his or her employment
with any Participating Company, as determined by the Committee upon the basis of
such evidence, including independent medical reports and data, as the Committee
deems appropriate or necessary.
“Voting Securities” means any securities of the Company that vote generally in
the election of directors.
3.
Shares Subject to the Plan

(a) From and after the Effective Date, the total number of shares of Stock that
may be issued pursuant to Awards under the Plan shall not exceed 7,241,663,
together with any shares of Stock reserved for issuance as Awards under Original
Plans programs outstanding on the Effective Date. The shares of Stock may be
authorized, but unissued, or reacquired shares of Stock. Subject to
Section 3(b), the number of shares available for issuance under the Plan shall
be reduced by: (i) 1 share for each share of stock issued pursuant to an Option
or a Right granted under Section 5, and (ii) 2.27 shares for each share of Stock
issued pursuant to a Performance Share, Restricted Stock Award or Restricted
Stock Unit granted under Section 6 and Section 7, respectively. Shares may be
issued in connection with a merger or acquisition as permitted by NYSE Listed
Company Manual Section 303A.08, and such issuance shall not reduce the number of
shares available for issuance under the Plan. No more than 1,000,000 shares of
Stock may be cumulatively available for Awards of Incentive Stock Options under
the Plan. For any Plan Year, no individual employee may receive an Award of
Options, Performance Shares, Restricted Stock or Rights for more than four
percent (4%) of the total number of shares authorized under the Plan (with
respect to any Key Employee, his or her “Share Limit”). The number of shares
available in each category hereunder shall be subject to adjustment as provided
in Section 13 in connection with a Stock split, Stock dividend, or other
extraordinary transaction affecting the Stock.
(b) Subject to the above limitations, shares of Stock to be issued under the
Plan may be made available from the authorized but unissued shares, or from
shares purchased in the open market. For the purpose of computing the total
number of shares of Stock available for future Awards under the Plan, shares of
Stock shall be reserved for issuance under outstanding Performance Shares
programs at the maximum award level and counted against the foregoing
limitations. If any Awards under the Plan are forfeited, terminated, expire
unexercised, are settled in cash in lieu of Stock, are exchanged for other
Awards or are released from a reserve for failure to meet the maximum payout
under a program, the shares of Stock that were theretofore subject to or
reserved for such Awards shall again be available for Awards under the Plan to
the extent of such forfeiture, expiration of such Awards or so released from a
reserve. To the extent there is issued a share of Common Stock pursuant to a
Stock Award that counted



--------------------------------------------------------------------------------



as 2.27 shares against the number of shares available for issuance under the
Plan pursuant to Section 3(a) and such share of Common Stock again becomes
available for issuance under the Plan pursuant to this Section 3(b), then the
number of shares of Common Stock available for issuance under the Plan shall
increase by 2.27 shares. Any shares that are exchanged (either actually or
constructively) by optionees as full or partial payment to the Company of the
purchase price of shares being acquired through the exercise of a stock option
granted under the Plan will not be available for subsequent Awards. If any
shares subject to a Stock Award are not delivered to a Participant because such
shares are withheld for the payment of taxes or the Stock Award is exercised
through a reduction of shares subject to the Stock Award (i.e., “net exercised”)
or an appreciation distribution in respect of a Right is paid in shares of
Common Stock, the number of shares subject to the Stock Award that are not
delivered to the Participant shall not remain available for subsequent issuance
under the Plan. If the exercise price of any Stock Award is satisfied by
tendering shares of Common Stock held by the Participant (either by actual
delivery or attestation), then the number of shares so tendered shall not remain
available for issuance under the Plan.
4.
Grant of Awards and Award Agreements

(a) Subject to the provisions of the Plan, the Committee shall (i) determine and
designate from time to time those Key Employees or groups of Key Employees to
whom Awards are to be granted; (ii) determine the form or forms of Award to be
granted to any Key Employee; (iii) determine the amount or number of shares of
Stock subject to each Award, and (iv) determine the terms and conditions of each
Award.
(b) The Board shall serve to administer and interpret the Plan with respect to
any grants of Awards made to Non-employee Directors. Non-employee Directors
shall only be eligible for Stock Options pursuant to Section 5 and/or Restricted
Stock under Section 7. Non-employee Directors shall not be entitled to receive
any Rights. Any such Awards, and all duties, powers and authority given to the
Committee in this Plan, including those provided for in this Section 4, in
Section 11 and elsewhere in the Plan, in connection with Awards to Participants
shall be deemed to be given to the Board in its sole discretion in connection
with Awards to Non-employee Directors. The Board may request of the Committee,
its Nominating and Corporate Governance Committee or of any other Board
committee comprised of independent directors, its recommendation on the level of
Awards for this purpose. Except as may be specifically provided by the Board at
the time of grant or in the applicable Award Agreement, the provisions of
Sections 9, 14 and 15 shall not apply in respect of Awards made to Non-employee
Directors.
(c) Each Award granted under the Plan shall be evidenced by a written Award
Agreement. Such agreement shall be subject to and incorporate the express terms
and conditions, if any, required under the Plan or required by the Committee,
including such covenants and agreements with respect to the subject matter of
Sections 14 and 15 as the Committee may determine in its sole discretion.
5.
Stock Options and Rights

(a) With respect to Options and Rights, the Committee shall (i) authorize the
granting of Incentive Stock Options, nonqualified stock options, or any
combination thereof; (ii) authorize the granting of Rights that may be granted
in connection with all or part of any Option granted under this Plan, either
concurrently with the grant of the Option or at any time thereafter during the
term of the Option; (iii) determine the number of shares of Stock subject to
each Option or the number of shares of Stock that shall be used to determine the
value of a Right; and (iv) determine the time or times when and the manner in
which each Option or Right shall be exercisable and the duration of the exercise
period.
(b) Any Option issued hereunder that is intended to qualify as an Incentive
Stock Option shall be subject to such limitations or requirements as may be
necessary for the purposes of Section 422 of the



--------------------------------------------------------------------------------



Code or any regulations and rulings thereunder to the extent and in such form as
determined by the Committee in its discretion.
(c) Rights may be granted to any Key Employee or director, in the discretion of
the Committee.
(d) The exercise period for Options and any related Rights shall not exceed ten
years from the date of grant.
(e) The Option price per share shall be determined by the Committee at the time
any Option is granted and shall be not less than the Fair Market Value of one
share of Stock on the date the Option is granted.
(f) No part of any Option or Right may be exercised until the Key Employee who
has been granted the Award shall have remained in the employ of a Participating
Company for such period after the date of grant as the Committee may specify, if
any, and the Committee may further require exercisability in installments;
provided, however, the period during which a Right is exercisable shall commence
no earlier than six months following the date the Option or Right is granted.
(g) The Option purchase price shall be paid to the Company at the time of
exercise either in cash or Stock already owned by the optionee, or any
combination thereof, having a total Fair Market Value equal to the purchase
price. The Committee shall determine acceptable methods for tendering Stock as
payment upon exercise of an Option and may impose such limitations and
prohibitions on the use of Stock to exercise an Option as it deems appropriate.
(h) Unless Section 9 shall provide otherwise, Rights granted to a director or
officer shall terminate when such person ceases to be considered a director or
officer of the Company subject to Section 16 of the Act.
(i) In case of termination of employment, the following provisions shall apply:
(A) If a Key Employee who has been granted an Option shall die before such
Option has expired, his or her vested Options may be exercised in full by the
person or persons to whom the Key Employee’s rights under the Option pass by
will, or if no such person has such right, by his or her executors or
administrators, at any time, or from time to time, in each such case, such heir,
executor or administrator may exercise the Option within five years after the
date of the Key Employee’s death or within such other period, and subject to
such terms and conditions as the Committee may specify, but in all events not
later than the expiration date specified in Section 5(d) above. Unless the
Committee or the Award Agreement shall specify otherwise, unvested Options shall
be forfeited as of the date of the Key Employee’s death.
(B) If the Key Employee’s employment by any Participating Company terminates
because of his or her Retirement or Total Disability, he or she may exercise his
or her Options in full at any time, or from time to time, within five years
after the date of the termination of his or her employment or within such other
period, and subject to such terms and conditions as the Committee may specify,
but not later than the expiration date specified in Section 5(d) above. Any such
Options not fully exercisable immediately prior to such optionee’s Retirement
shall become fully exercisable upon such Retirement unless the Committee, in its
sole discretion, shall otherwise determine.
(C) Except as provided in Section 9, if the Key Employee shall voluntarily
resign before eligibility for Retirement or he or she is terminated for cause as
determined by the Committee, the Options shall be cancelled coincident with the
effective date of the termination of employment.
(D) If the Key Employee’s employment terminates for any other reason, he or she
may exercise his or her Options, to the extent that he or she shall have been
entitled to do so at the date of the termination of his or her employment, at
any time, or from time to time, within three months after the date of the
termination of his or her employment or within such other period, and subject to



--------------------------------------------------------------------------------



such terms and conditions as the Committee may specify, but not later than the
expiration date specified in Section 5(d) above.
(j) No Option or Right granted under the Plan shall be transferable other than
by will or by the laws of descent and distribution. During the lifetime of the
optionee, an Option or Right shall be exercisable only by the Key Employee to
whom the Option or Right is granted.
(k) With respect to an Incentive Stock Option, the Committee shall specify such
terms and provisions as the Committee may determine to be necessary or desirable
in order to qualify such Option as an “incentive stock option” within the
meaning of Section 422 of the Code.
(l) With respect to the exercisability and settlement of Rights:
(A) Upon exercise of a Right, the Key Employee shall be entitled, subject to
such terms and conditions as the Committee may specify, to receive upon exercise
thereof all or a portion of the excess of (i) the Fair Market Value of a
specified number of shares of Stock at the time of exercise, as determined by
the Committee, over (ii) a specified amount that shall not, subject to
Section 5(e), be less than the Fair Market Value of such specified number of
shares of Stock at the time the Right is granted. Upon exercise of a Right,
payment of such excess shall be made in cash, the issuance or transfer to the
Key Employee of whole shares of Stock with a Fair Market Value at such time
equal to any excess, or any combination thereof, all as determined by the
Committee. The Company will not issue a fractional share of Stock and, if a
fractional share would otherwise be issuable, the Company shall pay cash equal
to the Fair Market Value of the fractional share of Stock at such time.
(B) In the event of the exercise of such Right, the Company’s obligation in
respect of any related Option or such portion thereof will be discharged by
payment of the Right so exercised.
6.
Performance Shares

(a) Subject to the provisions of the Plan, the Committee shall (i) determine and
designate from time to time those Key Employees or groups of Key Employees to
whom Awards of Performance Shares are to be made, (ii) determine the Performance
Period and Performance Objectives applicable to such Awards, (iii) determine the
form of settlement of a Performance Share and (iv) generally determine the terms
and conditions of each such Award. At any date, each Performance Share shall
have a value equal to the Fair Market Value of a share of Stock at such date;
provided that the Committee may limit the aggregate amount payable upon the
settlement of any Award.
(b) The Committee shall determine a Performance Period of not less than two nor
more than five years with respect to the award of Performance Shares.
Performance Periods may overlap and Key Employees may participate simultaneously
with respect to Performance Shares for which different Performance Periods are
prescribed.
(c) The Committee shall determine the Performance Objectives of Awards of
Performance Shares. Performance Objectives may vary from Key Employee to Key
Employee and between groups of Key Employees and shall be based upon such
Performance Goals as the Committee may deem appropriate. The Performance
Objective shall be established by the Committee prior to, or reasonably promptly
following the inception of, a Performance Period but, to the extent required by
Section 162(m) of the Code, by no later than the earlier of the date that is
ninety days after the commencement of the Performance Period or the day prior to
the date on which twenty-five percent of the Performance Period has elapsed.
(d) Following the completion of each Performance Period, the Committee shall
certify in writing, in accordance with the requirements of Section 162(m) of the
Code to the extent applicable, whether the Performance Objective and other
material terms for paying amounts in respect of each Performance Share Award
related to that Performance Period have been achieved or met. Unless the
Committee determines



--------------------------------------------------------------------------------



otherwise, Performance Share Awards shall not be settled until the Committee has
made the certification specified under this Section 6(d).
(e) The Committee is authorized at any time during or after a Performance Period
to reduce or eliminate the Performance Share Award of any Key Employee for any
reason, including, without limitation, changes in the position or duties of any
Key Employee with the Participating Company during or after a Performance
Period, whether due to any termination of employment (including death,
disability, retirement, voluntary termination or termination with or without
cause) or otherwise. In addition, to the extent necessary to preserve the
intended economic effects of the Plan to the Participating Company and the Key
Employee, the Committee shall adjust Performance Objectives, the Performance
Share Awards or both to take into account: (i) a change in corporate
capitalization, (ii) a corporate transaction, such as any merger of the Company
or any subsidiary into another corporation, any consolidation of the Company or
any subsidiary into another corporation, any separation of the Company or any
subsidiary (including a spin-off or the distribution of stock or property of the
Company or any subsidiary), any reorganization of the Company or any subsidiary
or a large, special and non-recurring dividend paid or distributed by the
Company (whether or not such reorganization comes within the definition of
Section 368 of the Code), (iii) any partial or complete liquidation of the
Company or any subsidiary or (iv) a change in accounting or other relevant rules
or regulations (any adjustment pursuant to this Clause (iv) shall be subject to
the timing requirements of the last sentence of the definition of Performance
Goal set forth in Section 2 of the Plan); provided, however, that no adjustment
hereunder shall be authorized or made if and to the extent that the Committee
determines that such authority or the making of such adjustment would cause the
Performance Bonus Awards to fail to qualify as “qualified performance-based
compensation” under Section 162(m) of the Code with respect to a particular Key
Employee.
(f) At the beginning of a Performance Period, the Committee shall determine for
each Key Employee or group of Key Employees the number of Performance Shares or
the percentage of Performance Shares that shall be paid to the Key Employee or
member of the group of Key Employees if Performance Objectives are met in whole
or in part.
(g) If a Key Employee terminates service with all Participating Companies during
a Performance Period because of death, Total Disability, Retirement, or under
other circumstances where the Committee in its sole discretion finds that a
waiver would be in the best interests of the Company, that Key Employee may, as
determined by the Committee, be entitled to an Award of Performance Shares at
the end of the Performance Period based upon the extent to which the Performance
Objectives were satisfied at the end of such period, which Award, in the
discretion of the Committee, may be maintained without change or reduced and
prorated for the portion of the Performance Period during which the Key Employee
was employed by any Participating Company; provided, however, the Committee may
provide for an earlier payment in settlement of such Performance Shares in such
amount and under such terms and conditions as the Committee deems appropriate or
desirable, but only to the extent consistent with the requirements of
Section 162(m) of the Code to the extent applicable in respect of such Key
Employee. If a Key Employee terminates service with all Participating Companies
during a Performance Period for any other reason, then such Key Employee shall
not be entitled to any Award with respect to that Performance Period unless the
Committee shall otherwise determine.
(h) Each Award of a Performance Share shall be paid in whole shares of Stock,
with payment to commence as soon as practicable after the end of the relevant
Performance Period but no earlier than following the determination made in
Section 6(d) hereof. To the extent provided at the beginning of a Performance
Period and in the applicable Award Agreement, the Award may be individual
dividends deemed invested in additional shares of stock. Subject to the terms of
the applicable program, the Award may also be paid in shares of Stock or
Restricted Stock.



--------------------------------------------------------------------------------



(i) A Key Employee shall not be granted Performance Shares for all of the
Performance Periods commencing in the same calendar year that permit the Key
Employee to earn Stock covering more than the Share Limit in respect of such Key
Employee. In addition, separate and apart from the limit in the previous
sentence, with respect to Performance Share Awards to be settled in cash, a Key
Employee shall not be granted Performance Share Awards for all of the
Performance Periods commencing in a calendar year that permit the Key Employee
in the aggregate to earn a cash payment in excess of the Fair Market Value of
the Share Limit as of the first day of the first Performance Period commencing
in such calendar year.
(j) Performance Share Awards may be structured in the form of Restricted Stock
Units or any substantially similar instrument evidencing the right to receive a
share of Stock at some future date upon the lapse of the applicable restrictions
established by the Committee or upon the satisfaction of any applicable
Performance Goals established by the Committee hereunder. To the extent provided
for by the Committee, the rules of Section 7 shall apply to Restricted Stock
Units.
 
7.
Restricted Stock

(a) Restricted Stock shall be subject to a restriction period (after which
restrictions will lapse), which shall mean a period commencing on the date the
Award is granted and ending on such date as the Committee shall determine (the
“Restriction Period”). The Committee may provide for the lapse of restrictions
in installments where deemed appropriate.
(b) Except when the Committee determines otherwise pursuant to Section 7(d), if
a Key Employee terminates employment with all Participating Companies for any
reason before the expiration of the Restriction Period, all shares of Restricted
Stock still subject to restriction shall be forfeited by the Key Employee and
shall be reacquired by the Company.
(c) Except as otherwise provided in this Section 7, no shares of Restricted
Stock received by a Key Employee shall be sold, exchanged, transferred, pledged,
hypothecated or otherwise disposed of during the Restriction Period.
(d) In cases of death, Total Disability or Retirement or in cases of special
circumstances, the Committee may, in its sole discretion when it finds that a
waiver would be in the best interests of the Company, elect to waive any or all
remaining restrictions with respect to such Key Employee’s Restricted Stock.
(e) The Committee may require, under such terms and conditions as it deems
appropriate or desirable, that the certificates for Stock delivered under the
Plan may be held in custody by a bank or other institution, or that the Company
may itself hold such shares in custody until the Restriction Period expires or
until restrictions thereon otherwise lapse, and may require, as a condition of
any Award of Restricted Stock that the Key Employee shall have delivered a stock
power endorsed in blank relating to the Restricted Stock.
(f) Nothing in this Section 7 shall preclude a Key Employee from exchanging any
shares of Restricted Stock subject to the restrictions contained herein for any
other shares of Stock that are similarly restricted.
(g) Subject to Section 7(e) and Section 8, each Key Employee entitled to receive
Restricted Stock under the Plan shall be issued a certificate for the shares of
Stock. Such certificate shall be registered in the name of the Key Employee, and
shall bear an appropriate legend reciting the terms, conditions and
restrictions, if any, applicable to such Award and shall be subject to
appropriate stop-transfer orders.



--------------------------------------------------------------------------------



8.
Certificates for Awards of Stock

(a) The Company shall not be required to issue or deliver any certificates for
shares of Stock prior to (i) the listing of such shares on any stock exchange on
which the Stock may then be listed and (ii) the completion of any registration
or qualification of such shares under any federal or state law, or any ruling or
regulation of any government body that the Company shall, in its sole
discretion, determine to be necessary or advisable.
(b) All certificates for shares of Stock delivered under the Plan shall be
subject to such stop-transfer orders and other restrictions as the Committee may
deem advisable under the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which the Stock is
then listed and any applicable federal or state securities laws, and the
Committee may cause a legend or legends to be placed on any such certificates to
make appropriate reference to such restrictions. The foregoing provisions of
this Section 8(b) shall not be effective if and to the extent that the shares of
Stock delivered under the Plan are covered by an effective and current
registration statement under the Securities Act of 1933, or if and so long as
the Committee determines that application of such provisions is no longer
required or desirable. In making such determination, the Committee may rely upon
an opinion of counsel for the Company. The rules applicable to certificates
hereunder shall apply equally to noncertificated shares of Stock held pursuant
to any electronic, book entry or other means or record of ownership and
transfer.
(c) Except for the restrictions on Restricted Stock under Section 7, each Key
Employee who receives Stock in settlement of an Award of Stock, shall have all
of the rights of a shareholder with respect to such shares, including the right
to vote the shares and receive dividends and other distributions. No Key
Employee awarded an Option, a Right or Performance Share shall have any right as
a shareholder with respect to any shares covered by his or her Option, Right or
Performance Share prior to the date of issuance to him or her of a certificate
or certificates for such shares.
9.
Change in Control

Notwithstanding any provisions in this Plan to the contrary:
(a) Each outstanding Option granted under the Plan shall become immediately
exercisable in full for the aggregate number of shares covered thereby and all
related Rights shall also become exercisable upon the occurrence of a Change in
Control and shall continue to be exercisable in full for cash for a period of 60
calendar days beginning on the date that such Change in Control occurs and
ending on the 60th calendar day following that date; provided, however, that no
Option or Right shall be exercisable beyond the expiration date of its original
term.
(b) Options and Rights shall not terminate and shall continue to be fully
exercisable for a period of seven months following the occurrence of a Change in
Control in the case of an employee who is terminated other than for just cause
or who voluntarily terminates his or her employment because he or she in good
faith believes that as a result of such Change in Control he or she is unable
effectively to discharge the duties of the position he or she occupied just
prior to the occurrence of such Change in Control. For purposes of Section 9
only, termination shall be for “just cause” only if such termination is based on
fraud, misappropriation or embezzlement on the part of the employee that results
in a final conviction of a felony. Under no circumstances, however, shall any
Option or Right be exercised beyond the expiration date of its original term.
(c) Any Right or portion thereof may be exercised for cash within the
60-calendar-day period following the occurrence of a Change in Control with
settlement, except in the case of a Right related to an Incentive Stock Option,
based on the “Formula Price” that shall mean the highest of (A) the Fair Market
Value, or (B) the average composite daily selling prices of the Stock during the
period beginning on the 30th calendar day prior to the date on which the Right
is exercised and ending on the date such



--------------------------------------------------------------------------------



Right is exercised, or (C) the highest gross price paid for the Stock during the
same period of time, as reported in a report on Schedule 13D filed with the
Securities and Exchange Commission or (D) the highest gross price paid or to be
paid for a share of Stock (whether by way of exchange, conversion, distribution
upon merger, liquidation or otherwise) in any of the transactions set forth in
the definition of “Change in Control” in subsection (g) below; provided that, if
any of these alternative calculations is not a permitted calculation of “fair
market value” under Treasury Regulation Section 1.409A-1(b)(5)(iv) in the
circumstances, it shall not be included.
(d) Upon the occurrence of a Change in Control, Limited Stock Appreciation
Rights shall automatically be granted as to any Option with respect to which
Rights are not then outstanding; provided, however, that Limited Stock
Appreciation Rights shall be provided at the time of grant of any Incentive
Stock Option subject to exercisability upon the occurrence of a Change in
Control. Limited Stock Appreciation Rights shall entitle the holder thereof,
upon exercise of such rights and surrender of the related Option or any portion
thereof, to receive, without payment to the Company (except for applicable
withholding taxes), an amount in cash equal to the excess, if any, of the
Formula Price as that term is defined in Section 9 over the exercise price of
the Stock as provided in such Option; provided that in the case of the exercise
of any such Limited Stock Appreciation Right or portion thereof related to an
Incentive Stock Option, the Fair Market Value of the Stock at the time of such
exercise shall be substituted for the Formula Price. Each such Limited Stock
Appreciation Right shall be exercisable only during the period beginning on the
first business day following the occurrence of such Change in Control and ending
on the 60th calendar day following such date and only to the same extent the
related Option is exercisable. Upon exercise of a Limited Stock Appreciation
Right and surrender of the related Option, or portion thereof, such Option, to
the extent surrendered, shall not thereafter be exercisable.
 
(e) The restrictions applicable to Awards of Restricted Stock issued pursuant to
Section 7 shall lapse upon the occurrence of a Change in Control and the Company
shall issue stock certificates without a restrictive legend. Key Employees
holding Restricted Stock on the date of a Change in Control may tender such
Restricted Stock to the Company that shall pay the Formula Price as that term is
defined in Section 9; provided, such Restricted Stock must be tendered to the
Company within 60 calendar days of the Change in Control.
(f) Subject to any change or interpretation of the Committee under
Section 16(f), if a Change in Control occurs during the course of a Performance
Period applicable to an Award of Performance Shares pursuant to Section 6, then
the Key Employee shall be deemed to have satisfied the Performance Objectives
and settlement of such Performance Shares shall be based on the Formula Price,
as defined in this Section 9.
(g) For purposes of this Plan, “Change in Control” means the occurrence of any
one or more of the following events:
(i)
subject to the conditions contained in the final paragraph of this definition,
the filing of a report on Schedule 13D with the Securities and Exchange
Commission pursuant to Section 13(d) of the Securities Exchange Act of 1934 (the
“Act”) disclosing that any person, other than the Company or any employee
benefit plan sponsored by the Company, is the beneficial owner (as the term is
defined in Rule 13d-3 under the Act) directly or indirectly, of securities
representing 20 percent or more of the total voting power represented by the
Company’s then outstanding Voting Securities (calculated as provided in
paragraph (d) of Rule 13d-3 under the Act in the case of rights to acquire
Voting Securities); or

(ii)
the purchase by any person, other than the Company or any employee benefit plan
sponsored by the Company, of shares pursuant to a tender offer or exchange offer
to acquire any Voting Securities of the Company (or securities convertible into
such Voting Securities) for cash, securities, or any other consideration,
provided that after consummation of the offer, the person in question is the




--------------------------------------------------------------------------------



beneficial owner, directly or indirectly, of securities representing 20 percent
or more of the total voting power represented by the Company’s then outstanding
Voting Securities (all as calculated under clause (i)); or
(iii)
the approval by the shareholders of the Company, and the subsequent occurrence,
of (A) any consolidation or merger of the Company in which the Company is not
the continuing or surviving corporation (other than a merger of the Company in
which holders of Common Shares of the Company immediately prior to the merger
have the same proportionate ownership of Common Shares of the surviving
corporation immediately after the merger as immediately before), or pursuant to
which Common Shares of the Company would be converted into cash, securities, or
other property, or (B) any sale, lease, exchange, or other transfer (in one
transaction or a series of related transactions) of all or substantially all the
assets of the Company; or

(iv)
a change in the composition of the Board of the Company at any time during any
consecutive 24-month period such that “continuing directors” cease for any
reason to constitute at least a 70 percent majority of the Board.

For purposes of this definition of “Change in Control,” the term “Voting
Securities” means any securities of the Company that vote generally in the
election of members of the Board and the term “continuing directors” means those
members of the Board who either were directors at the beginning of a consecutive
24-month period or were elected during such period by or on the nomination or
recommendation of at least a 70 percent majority of the then-existing Board. So
long as there has not been a Change in Control within the meaning of clause
(iv) above, the Board may adopt by a 70 percent majority vote of the “continuing
directors” a resolution to the effect that the occurrence of an event described
in clause (i) (a “Clause (i) Event”) does not constitute a “Change in Control”
(an “Excluding Resolution”) or a resolution to the effect that the occurrence of
a Clause (i) Event does constitute a “Change in Control” (an” Including
Resolution”). The adoption of an Excluding Resolution with respect to any Clause
(i) Event shall not deprive the Board of the right to adopt an Including
Resolution with respect to such Clause (i) Event at a later date. A Clause
(i) Event shall not in and of itself constitute a “Change in Control” until the
earlier of (x) the effective date of an Including Resolution with respect
thereto or (y) the passage of a period of 30 calendar days after the occurrence
thereof without an Excluding Resolution having been adopted with respect
thereto; notwithstanding the adoption of an Excluding Resolution within the
30-day period referred to in (y), an Including Resolution may subsequently be
adopted with respect to the relevant Clause (i) Event while it continues to
exist, in which event a “Change in Control” shall be deemed to have occurred for
purposes of this definition upon the effective date of such Including
Resolution. The provisions of this paragraph of the definition of “Change in
Control” relate only to situations where a Clause (i) Event has occurred and no
Change in Control within the meaning of clause (ii), (iii), or (iv) of the
preceding paragraph has occurred, and nothing in this paragraph shall derogate
from the principle that the occurrence of an event described in clause (ii),
(iii), or (iv) of the preceding paragraph shall be deemed an immediate Change in
Control regardless of whether or not a Clause (i) Event has occurred and an
Excluding Resolution or Including Resolution become effective.
10.
Beneficiary

The Beneficiary of a Key Employee shall be the Key Employee’s estate, which
shall be entitled to receive the Award, if any, payable under the Plan upon his
or her death. A Key Employee may file with the Company a written designation of
one or more persons as a Beneficiary in lieu of his or her estate, who shall be
entitled to receive the Award, if any, payable under the Plan upon his or her
death, subject to the enforceability of the designation under applicable law at
that time. A Key Employee may from time-to-time revoke or change his or her
Beneficiary designation, with or without the consent of any prior Beneficiary as
required by applicable law, by filing a new designation with the Company.
Subject to the foregoing, the last such designation received by the Company
shall be controlling; provided, however, that no designation, or change or
revocation thereof, shall be effective unless received by the



--------------------------------------------------------------------------------



Company prior to the Key Employee’s death, and in no event shall it be effective
as of a date prior to such receipt. If the Committee is in doubt as to the right
of any person to receive such Award, the Company may retain such Award, without
liability for any interest thereon, until the Committee determines the rights
thereto, or the Company may pay such Award into any court of appropriate
jurisdiction and such payment shall be a complete discharge of the liability of
the Company therefore.
11.
Administration of the Plan

(a) Each member of the Committee shall be both a member of the Board, a
“non-employee director” within the meaning of Rule 16b-3(b)(3)(i) under the Act
or successor rule or regulation and an “outside director “ within the meaning of
Section 162(m) of the Code.
(b) All decisions, determinations or actions of the Committee made or taken
pursuant to grants of authority under the Plan shall be made or taken in the
sole discretion of the Committee and shall be final, conclusive and binding on
all persons for all purposes.
(c) The Committee shall have full power, discretion and authority to interpret,
construe and administer the Plan and any part thereof, and its interpretations
and constructions thereof and actions taken thereunder shall be, except as
otherwise determined by the Board, final, conclusive and binding on all persons
for all purposes.
(d) The Committee’s decisions and determinations under the Plan need not be
uniform and may be made selectively among Key Employees, whether or not such Key
Employees are similarly situated.
(e) The Committee may, in its sole discretion, delegate such of its powers as it
deems appropriate; provided, however, that the Committee may not delegate its
responsibility (i) to make Awards to executive officers of the Company; (ii) to
make Awards that are intended to constitute “qualified performance-based
compensation” under Section 162(m) of the Code; or (iii) to certify the
satisfaction of Performance Objectives pursuant to Section 6(d) or in accordance
with Section 162(m) of the Code. The Committee may also appoint agents to assist
in the day-to-day administration of the Plan and may delegate the authority to
execute documents under the Plan to one or more members of the Committee or to
one or more officers of the Company.
(f) If a Change in Control has not occurred and if the Committee determines that
a Key Employee has taken action inimical to the best interests of any
Participating Company, the Committee may, in its sole discretion, terminate in
whole or in part such portion of any Option (including any related Right) as has
not yet become exercisable at the time of termination, terminate any Performance
Share Award for which the Performance Period has not been completed or terminate
any Award of Restricted Stock for which the Restriction Period has not lapsed.
12.
Amendment, Extension or Termination

The Board may, at any time, amend or terminate the Plan and, specifically, may
make such modifications to the Plan as it deems necessary to avoid the
application of Section 162(m) of the Code and the Treasury regulations issued
thereunder. However, no amendment shall, without approval by a majority of the
Company’s stockholders, (a) alter the group of persons eligible to participate
in the Plan, (b) except as provided in Section 13 increase the maximum number of
shares of Stock that are available for Awards under the Plan, or (c) except for
adjustments pursuant to Section 13 or as otherwise provided for in the Plan,
decrease the Option price for any outstanding Option or Right after the date the
Option or Right is granted, or cancel or accept the surrender of any outstanding
Option or Right at a time when its exercise price exceeds the fair market value
of the underlying Stock, in exchange for another Award, cash or other property
or the grant of a new Option or Right with a lower price than the Option or
Right being surrendered. If a Change in Control has occurred, no amendment or
termination shall impair the rights of any person with respect to a prior Award.



--------------------------------------------------------------------------------



13.
Adjustments in Event of Change in Common Stock

In the event of any recapitalization, reclassification, split-up or
consolidation of shares of Stock or stock dividend, merger or consolidation of
the Company or sale by the Company of all or a portion of its assets, the
Committee shall make such adjustments in the Stock subject to Awards, including
Stock subject to purchase by an Option, or the terms, conditions or restrictions
on Stock or Awards, including the price payable upon the exercise of such
Option, as the Committee deems equitable; provided however, that in the event of
a stock split, stock dividend or consolidation of shares, the number of shares
subject to an outstanding Option and the exercise price thereof, and the number
of outstanding Performance Shares, shall be proportionately adjusted to reflect
such action. With respect to Awards intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, such adjustments shall be made
only to the extent that the Committee determines that such adjustments may be
made without a loss of deductibility for such Awards under Section 162(m) of the
Code.
14.
Forfeiture of Gains on Exercise

Except following a Change in Control, if the Key Employee terminates employment
in breach of any covenants and conditions subsequent set forth in Section 15 and
becomes employed by a competitor of the Company within one year after the date
of exercise of any Option or the receipt of any Award, the Key Employee shall
pay to the Company an amount equal to any gain from the exercise of the Option
or the value of the Award other than Options, in each case measured by the
amount reported as taxable compensation to the Key Employee by the Company for
federal income tax purposes and in the case of Options that are incentive stock
options, in an amount equal to the amount that would have been reported as
taxable income were such Options not incentive stock options, and in each case
without regard to any subsequent fluctuation in the market price of the shares
of common stock of the Company. Any such amount due hereunder shall be paid by
the Key Employee within thirty days of becoming employed by a competitor. By
accepting an Option or other Award hereunder, the Key Employee is authorizing
the Company to withhold, to the extent permitted by law, the amount owed to the
Company hereunder from any amounts that the Company may owe to the Key Employee
in any capacity whatsoever.
15.
Conditions Subsequent

Except after a Change in Control, the exercise of any Option or Right and the
receipt of any Award shall be subject to the satisfaction of the following
conditions subsequent: (i) that Key Employee refrain from engaging in any
activity that in the opinion of the Committee is competitive with any activity
of the Company or any Subsidiary, excluding any activity undertaken upon the
written approval or request of the Company, (ii) that Key Employee refrain from
otherwise acting in a manner inimical or in any way contrary to the best
interests of the Company, and (iii) that the Key Employee furnish the Company
such information with respect to the satisfaction of the foregoing conditions
subsequent as the Committee shall reasonably request. In addition, except as may
otherwise be excused by action of the Committee, the Key Employee by the
exercise of the Option or the receipt of the Award agrees to remain in the
employ of the Company, unless earlier terminated by the Company or by the Key
Employee by reason of his or her death, disability or retirement.
16.
Miscellaneous

(a) Except as provided in Section 9, nothing in this Plan or any Award granted
hereunder shall confer upon any employee any right to continue in the employ of
any Participating Company or interfere in any way with the right of any
Participating Company to terminate his or her employment at any time. No Award
payable under the Plan shall be deemed salary or compensation for the purpose of
computing benefits under any employee benefit plan or other arrangement of any
Participating Company for the benefit of its employees unless the Company shall
determine otherwise. No Key Employee shall have any claim to an Award until it
is actually granted under the Plan. To the extent that any person acquires



--------------------------------------------------------------------------------



a right to receive payments from the Company under this Plan, such right shall
be no greater than the right of an unsecured general creditor of the Company.
All payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts except as provided in
Section 7(e) with respect to Restricted Stock.
(b) The Committee may cause to be made, as a condition precedent to the payment
of any Award, or otherwise, appropriate arrangements with the Key Employee or
his or her Beneficiary, for the withholding of any federal, state, local or
foreign taxes.
(c) The Plan and the grant of Awards shall be subject to all applicable federal
and state laws, rules, and regulations and to such approvals by any government
or regulatory agency as may be required.
(d) The terms of the Plan shall be binding upon the Company and its successors
and assigns.
(e) Captions preceding the sections hereof are inserted solely as a matter of
convenience and in no way define or limit the scope or intent of any provision
hereof.
(f) To the extent Awards issued under the Plan are intended to be exempt from
the application of Section 162(m) of the Code, which restricts under certain
circumstances the Federal income tax deduction for compensation paid by a public
company to named executives in excess of $1 million per year, the Committee may,
without stockholder approval, amend the Plan retroactively or prospectively to
the extent it determines necessary in order to comply with any subsequent
clarification of Section 162(m) of the Code required to preserve the Company’s
Federal income tax deduction for compensation paid pursuant to the Plan.
(g) To the extent applicable, the Plan is intended to be compliant with the
requirements of Section 409A of the Code, and the Plan and Award Agreements
shall be interpreted and administered accordingly, though no guarantee or
warranty of such compliance is made to any individual.
17.
Effective Date, Term of Plan and Shareholder Approval

This Plan, which amends and restates the Original Plans, shall become effective
upon Shareholder Approval on May 17, 2012 (the “Effective Date”). The Plan will
continue in effect for existing Awards as long as any such Award is outstanding.
Unless the Company determines otherwise, Section 6 of the Plan and the
definition of “Performance Goal” shall be submitted to the Company’s
stockholders for Shareholder Approval at the first stockholder meeting that
occurs in the fifth year following the year in which the Plan was last approved
by stockholders (or any earlier meeting designated by the Board), or at such
other time as may be required by Section 162(m) of the Code, and in accordance
with the requirements thereof.

